 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                           Case No. 2:19-mj-00394-NJK
 6                 Plaintiff,
     vs.                                                   ORDER
 7
     JUSTIN LEE TRIPP,                                     (Docket Nos. 24, 25)
 8
                   Defendant.
 9

10         While represented by counsel, Defendant Justin Lee Tripp filed pro se documents with the

11 Court. Docket Nos. 24, 25. A party who is represented by counsel “cannot while so represented

12 appear or act in the case.” LR IA 11-6(a).

13         Accordingly,

14         Defendant’s pro se filings, Docket Nos. 24 and 25, shall be STRICKEN from the docket.

15         IT IS SO ORDERED.

16         DATED: January 22, 2020.

17

18
                                                NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23
